PER CURIAM.
James Berry appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 8.850. We affirm in part and reverse in part.
As to Berry’s first two claims, we affirm the trial court’s order denying relief. However, the trial court failed to address Berry’s third claim that counsel mistakenly stipulated to the State’s motion in limine excluding evidence and subsequently attempted to cross-examine the eyewitness regarding the same issues mentioned in the motion in limine. Accordingly, we reverse and remand the trial court’s order denying Berry relief as to his third claim. On remand, the trial court shall attach portions of the record which conclusively refute Berry’s third claim or conduct further proceedings in this matter.
Affirmed in part, reversed in part, and remanded.
PARKER, A.C.J., and BLUE and CASANUEVA, JJ., Concur.